            Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 1 of 51




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                              Plaintiff,

                -v-



$90,385 UNITED STATES CURRENCY,

                              Defendant.

_______________________________________________

                      VERIFIED COMPLAINT FOR FORFEITURE


       The United States of America, by its attorney, James P. Kennedy, Jr., United States

Attorney for the Western District of New York, Mary Clare Kane, Assistant United States

Attorney, of counsel, for its verified complaint for forfeiture herein alleges as follows:


                                           INTRODUCTION


       1.       This is an action in rem for the forfeiture of $90,385 United States currency,

(hereinafter the “defendant currency”). The defendant currency is subject to forfeiture under

the provisions of: (1) Title 18, United States Code, Section 981(a)(1)(C), as any property, real

or personal, which constitutes or is derived from proceeds traceable to any offense constituting

“specified unlawful activity” (as defined in section 1956(c)(7) of this title and hereinafter

referred to as “SUA”), namely, wire fraud in violation Title 18, United States Code, Sections

1343 and conspiracy to commit wire fraud in violation of Title 18, United States Code,

Sections 1349; and (2) Title 18, United States Code, Section 981(a)(1)(A) as property involved

in a money laundering transaction and/or as property traceable to such property.
            Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 2 of 51




       2.       This Court has subject matter jurisdiction of this action pursuant to Title 28,

United States Code, Sections 1345 and 1355(a) and in rem jurisdiction pursuant to Title 28,

United States Code, Sections 1355(b) and 1355(d). Venue is properly premised in the Western

District of New York pursuant to Title 28, United States Code, Section 1395.


       3.       The defendant currency was seized on May 7, 2020, pursuant to a federal

search warrant issued on April 30, 2020, by the Honorable Michael J. Roemer, United States

Magistrate Judge, for the residence of 316 Hamilton Boulevard, Kenmore, New York. The

defendant currency was placed in and remains in the custody of the Port Director, United

States Customs and Border Protection, Buffalo, New York, within this judicial district.


                     COMMON DEBT COLLECTION INDUSTRY LANGUAGE


       4.       The following terms are relevant to operations in the debt collection industry

and the allegations in this complaint:


              a.      Merchant Account: A merchant account is held by a financial
      institution which allows the client/account holder to accept credit/debit card payments
      from customers. It is common for unlawful debt collection groups engaged in wire
      fraud schemes to have access to several merchant accounts, tied to several bank
      accounts, to process payments from victims due to the likelihood of an account being
      shut down for fraud, chargebacks or otherwise.


             b.      Payment Processing: Payment processing is the system and protocol in
      the debt collection industry for accepting payments. Proceeds typically follow the
      following pathway: collect payment from debtors; submit payment information to the
      merchant accounts (sometimes relayed through several entities); and, disburse actual


                                                   2
  Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 3 of 51




proceeds from the merchant accounts back to the bank accounts controlled by the debt
collector (liquidation).

       c.      Third-Party Payment Processor: Debt collectors engaged in fraud often
use “third-party payment processors” as a partner entity for debtor (victim) payment
processing. These third-party payment processors usually maintain the merchant
accounts, some being in connection with a legitimate business, which they allow to be
used by other debt collection organizations to accept debtor payments. In exchange
for the use of their merchant accounts, the third-party processor will collect a fee or
percentage from the monies processed through the account collected by other debt
collection businesses.

       d.     Chargebacks: A “chargeback” is essentially a consumer request to a
credit card company or card servicer for the reversal of a transaction. Due to common
unlawful debt collection tactics involving threats and misrepresentations used to
coerce payments from victims by certain businesses engaging in a wire fraud scheme,
it is common for victims of these schemes to later seek chargebacks of their
payments. A high chargeback percentage against a debt collection business is
empirical data suggesting the existence of a wire fraud scheme. These chargebacks are
claims corroborated by the victim and the victim’s credit/debit card servicer.

        e.      Know your Customer (“KYC”): The KYC business model is standard
and required by law for financial institutions, including payment processors. It is meant
to retain the integrity of the financial market and was employed as a means to combat
terrorism in the Patriot Act.

       f.      Debt portfolios a/k/a paper: Debt portfolios contain a debtors’ personal
information related to a current or past loan account. Debt portfolios and outstanding
debts may be bought and sold among various entities in the debt collection industry. In
certain cases, the debt portfolios wire fraud schemes/unlawful debt collection
businesses seek, purchase, and use are typically exploited and misused.

        g.      Over biffing: Over-biffing or “juicing” is a tactic that falsely inflates a
debt balance. The debtor is overcharged, and the debt collector fraudulently collects
more than what is owed. The term is called "overbiffing" because the scammers
overstate a person's "balance in full," which is sometimes shortened to BIF.




                                             3
       Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 4 of 51




                                         APPLICABLE LAW

     5.     False or Misleading Practices -The Fair Debt Collection Practices Act
(“FDCPA”): states in relevant parts, Title 15, United States Code, 1692e:

            A debt collector may not use any false, deceptive, or misleading representation
     or means in connection with the collection of any debt. Without limiting the general
     application of the foregoing, the following conduct is a violation of this section:

                … (2) The false representation of—

                (A) the character, amount, or legal status of any debt; or

                (B) any services rendered or compensation which may be lawfully received
         by any debt collector for the collection of a debt.

                 (3) The false representation or implication that any individual is an attorney
         or that any communication is from an attorney.

                 (4) The representation or implication that nonpayment of any debt will
         result in the arrest or imprisonment of any person or the seizure, garnishment,
         attachment, or sale of any property or wages of any person unless such action is
         lawful and the debt collector or creditor intends to take such action.

                (5) The threat to take any action that cannot legally be taken or that is not
         intended to be taken.

                                                     ....

               (10) The use of any false representation or deceptive means to collect or
         attempt to collect any debt or to obtain information concerning a consumer.

                (13) The false representation or implication that documents are legal
         process.

                                                     ....

                 (14) The use of any business, company, or organization name other than
         the true name of the debt collector’s business, company, or organization.




                                                 4
            Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 5 of 51




                                     BASIS FOR FORFEITURE


       6.       An investigation conducted by U.S. Immigration and Customs Enforcement,

Homeland Security Investigations (“HSI”), discovered that Mark M. Miller owned and

operated the following businesses which engaged in a wire fraud scheme related to unlawful

debt collection activities involving victims across the United States:


             a. American Elite Contractors, LLC: this Limited Liability Company (“LLC”)

                was the business name of Miller’s small roofing business which did conduct

                legitimate business related to roofing and construction on a local level.

             b. American Elite Recovery, LLC: this LLC was used by Miller for debt collection

                activity in or about 2018 and 2019.

             c. AME Professionals, LLC: this LLC was used by Miller for debt collection

                activity and banking in or about 2019 and 2020.

             d. East Coast Business Solutions, Inc: this corporation was used by Miller for debt

                collection and business banking activity in or about the spring of 2020.

             e. Oak Barnes and Associates, Law Office of American Elite, and others: these

                unregistered business names, and variations of them, are false entities

                fabricated by Miller and Associates.




                                                      5
            Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 6 of 51




(hereinafter collectively referred to as “Miller’s debt collection businesses”). Miller has been

active in the debt collection industry since about 2016 (at that time under the business name

American Recovery Services, or ARS).


       7.       Miller operated and managed his debt collection schemes with Associate-1,

Associate-2, Associate-3, and Associate-41 (hereinafter collectively referred to as

“Associates”); and several other employees. Miller and his Associates willfully, knowingly,

and intentionally operated Miller’s businesses, and executed the illegal debt collection tactics

in order to demand payments from victims as part of the overall wire fraud scheme. The

Associates and employees engaged in the aforesaid illegal tactics under the direction and

approval of Miller.


       8.       Miller utilized his debt collection businesses to defraud victims by unlawfully

collecting debts, mostly by telephone. Miller targeted victims outside of New York State.

Miller and his Associates engaged in purchasing, stealing, or reusing debt portfolios from

sources, including other debt collectors. Miller and Associates, in certain cases, illicitly

obtained or stole debt portfolios from other debt collectors by creating electronic copies of




       1
           HSI has identified these Associates but has redacted their names from this Complaint.



                                                    6
            Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 7 of 51




data in the portfolios and collected on debt portfolios of which they had no rightful ownership.

Miller and his Associates collected and cataloged debtors’ personal information stemming

from previous, legitimate loans. When Miller and Associates exploited data from said debt

portfolios,    Miller’s   businesses   intentionally       contacted   and    defrauded   unwitting

debtors/victims for financial gain using “scare” tactics; and used details of the victims’

personal and previous loan information which imposed a false legitimacy, all in violation of

FDCPA.


       9.       While under Miller’s control, Miller’s Associates collected on certain debt

portfolios through false or misleading practices. Miller’s employees, as directed by Miller and

Associates: (1) called victims in an attempt to collect an already paid debt; (2) used threats

and scare tactics to cause payments from the victims; (3) engaged in “over-biffing; and (4)

used profane, abusive, and illegal tactics to collect the fabricated bills.


       10.      Miller and his Associates directed and oversaw the use of false or misleading

practices by employees of Miller’s businesses. Miller’s Associates and employees would

contact debtors (victims) telephonically, and via email, and coerce them into making

payments by false or misleading practices via interstate wires, in violation of the FDCPA.

Miller’s Associates and employees impersonated or claimed to be couriers, process servers,

or attorneys. They threatened false law enforcement action, civil lawsuits, criminal charges,

and threatened to serve legal process at the debtor(s)’/victim(s)’ home or place of



                                                       7
         Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 8 of 51




employment. Associates and employees utilized aliases when identifying themselves to the

debtors/victims. These aliases changed periodically in attempts to elude consumers and

investigators.


       11.       Miller and Associates frequently changed telephone numbers used by Miller’s

debt collection business. By frequently changing business telephone numbers, Miller and

Associates intended to insulate the businesses’ tactics from consumer complaints and

detection by law enforcement.


       12.       The unlawfully obtained payments from the victims collected through

interstate wires constitute SUA proceeds. The victim credit/debit card payments were

collected, submitted, and processed through third-party payment processors which serviced

Miller’s business. These third-party payment processors had access to merchant accounts and

would disperse the debt collection proceeds, which were proceeds of SUA, to Miller. The

proceeds were moved through several accounts, then reverted back to the third-party payment

processor, who was responsible for remitting the respective amount back to Miller.


       13.       Based on the training and experience of law enforcement related to unlawful

debt collection schemes, third-party payment processors hold merchant accounts and are

routinely enlisted by bad actors to handle the payments of victims. Unlawful debt collection

businesses likely engaged in wire fraud/money laundering schemes utilize third-party

payment processors. The third-party payment processors typically establish several entities


                                                  8
           Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 9 of 51




and bank accounts to maintain the illegal scheme’s continuity. Generally, a service fee is paid

to third-party payment processors or merchants, based on a percentage of money deposited.


          14.   From about September of 2017 to May of 2020, Miller typically utilized third-

party payment processors located in the Western District of New York identified as: Universal

Acme Empire (a/k/a Law Firm), Market Street Debt Partners, Great Lakes Processing, and

others.


          15.   It is known by law enforcement that third-party payment processors in the

Western District of New York have developed a method to process criminal proceeds on

behalf of outside clients and place these criminal proceeds into the banking system. This

third-party payment processing industry is a necessary element for wire fraud schemes

involving bad collection practices because it is difficult for wire fraud schemes/unlawful debt

collectors to maintain a payment processing/merchant system in-house due to the scrutiny of

financial institutions. Financial institutions and merchant services that process debit/credit

cards are aware of high-risk clients (like debt collectors) and typically opt to close these

accounts once they learn of derogatory consumer complaints and/or chargebacks. Further,

legitimate merchant services accounts will typically decline clients with criminal and/or

derogatory business histories. Many financial institutions will not accept or maintain business

bank accounts for debt collection businesses, or, if they do, will close the bank accounts if




                                                  9
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 10 of 51




they discover a debt collection business has misrepresented their nature of business in order

to open a bank account.

                                         MILLER’s JAIL CALLS

       16.     From about March 2019 to August 2019, Miller was incarcerated in the

Niagara County, New York Jail. From a jail telephone that recorded calls, Miller typically,

on a daily basis, discussed running his businesses with various Associates. The following

excerpts provide an example:

       a.      May 12, 2019: Mark MILLER and (girlfriend):


       Girlfriend: Hi. It’s still at twelve thousand. A little over twelve thousand.

       MILLER: Let’s put it this way. I was spending five to ten thousand dollars a week out of that
       account every day going out to dinner. But now there’s no money? I mean I just don’t get it. I
       was going on vacations, blowing money every [expletive] second out of that account. Now there’s
       no money? Yeah, I mean don’t you think that’s a little weird?

       b.      July 9, 2019: MILLER and ASSOCIATE-1


       MILLER: Go through your closets and find everything you got and let’s try everything.

       ASSOCIATE-1: [Laughter] Alright.

       MILLER: You know? What the hell right. Try everything you can find.

       ASSOCIATE-1: Yeah. Dude a lot of it is 2012-2013 it’s hard to collect on but like I said those
       Spotloans are 2014, I got 4 million of that left.

       MILLER: You never know. You never know. Maybe somebody shelfed something and they
       never used it.

       ASSOCIATE-1: You’re right.


                                                       10
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 11 of 51




       MILLER: Or these idiots took out more payday loans and they don’t know which one it is.




                            EXECUTION OF SEARCH WARRANTS

             Seizure of the Defendant Currency at 316 Hamilton Boulevard,

                                     Kenmore, New York



       17.    On April 30, 2020, United States Magistrate Judge Michael J. Roemer issued

search warrants for the following locations:


              a.      316 Hamilton Boulevard, Kenmore, NY, including detached garage and
                      curtilage;

              b.      315 Hamilton Boulevard, Kenmore, NY, including detached garage and
                      curtilage;

              c.      315 Moore Avenue, Tonawanda, NY, including detached garage and
                      curtilage;

              d.      1561 Kenmore Avenue, Kenmore, NY; and

              e.      the adjacent garage located at 1555 Kenmore Avenue, Kenmore, NY;



       18.    On May 7, 2020, pursuant to the authority of the federal search warrant issued

for 316 Hamilton Boulevard, law enforcement officers seized the defendant currency. The

currency was located inside boxes in a closet in a spare bedroom at 316 Hamilton Boulevard.

The currency was separated into bundles and wrapped with rubber bands. At the time of the

seizure, agents encountered J.C., the owner of the residence.            J.C. admitted to law

                                                   11
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 12 of 51




enforcement agents that the currency was being stored for Miller at this residence. It is

believed that because Miller maintained many active bank accounts, he received substantial

ongoing deposits of SUA proceeds which he liquidated. Despite having active bank accounts,

Miller regularly liquidated funds and hid large amounts of bulk cash with a trusted third party.


       19.    Prior to May 7, 2020, the investigation determined that J.C. is the mother of

S.C. S.C. resided at 315 Hamilton Boulevard which is across the street from the premises

where the defendant currency was seized (316 Hamilton Boulevard).           S.C. is Miller’s ex-

girlfriend and the mother of his child.       During this time, Miller was known by law

enforcement to frequent 315 Hamilton Boulevard. The investigation further revealed that

S.C. previously received money from Miller’s debt collection scheme by receiving proceeds

from Miller and Associates. On May 7, 2020, Miller resided with his girlfriend A.S. at 315

Moore Avenue, Tonawanda, New York.


       20.    Miller’s New York State identification is registered to 316 Hamilton Boulevard,

Kenmore, New York, and certain business banking documents of Miller’s reference 316

Hamilton. However, the investigation revealed that Miller did not reside at 316 Hamilton

Boulevard or use the premises for business. It is believed that Miller and S.C. had access and

control of 316 Hamilton Boulevard (J.C.’s residence).




                                                  12
         Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 13 of 51




                                     Search and Seizure of Evidence at

                              1561 Kenmore Avenue, Kenmore, New York

        21.     On May 7, 2020, HSI executed a federal search warrant at Miller’s office at

1561 Kenmore Avenue, Kenmore, New York. Law enforcement officers collected written

scripts at the desks of the employees, along with documents identifying various company

names/addresses identifying Miller’s various debt collection businesses and telephone

numbers. For example, documents bearing the following information were posted at

employees’ desks which indicated Miller’s collectors used a fake company name/address

when collecting SUA proceeds:

                                      OAK BARNES and ASSOCIATES
                                        2316 Delaware Ave STE 205
                                             Buffalo, NY 14216
                                       Website: www.oakbarnes.com
                                       Email: admin@oakbarnes.com
                                       Callback Number 877-872-2319
                                        Fax Number – 844-301-5015

                    Debit/Pre-Paid Cards will be charged by “MSDP Processing”

                               Credit Card Payments through a Law Firm



        22.     Also, a script collected from 1561 Kenmore Avenue read, in part:


        This information is for _________ my name is Steve Roberts. I’m calling in regards to an order
submitted to my office. I am scheduled to come out around ___________ to serve you court documents
that are pertaining to pending charges that are being filed against you. Please understand this is my final
attempt to deliver these documents. If I am unable to obtain your signature on my affidavit of services, I
will have no choice but to forward these back to the filing firm as a Direct Refusal to accept them.



                                                        13
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 14 of 51




       23.    The execution of the search warrant at Miller’s office at 1561 Kenmore Avenue

and the analysis of evidence collected revealed that the office was an organized, standard call

center for a debt collection business. The scripts demonstrate that the employees were

instructed to contact victims threatening false legal consequences in order to induce the victim

to pay the debt. At the employees’ desks were computers, telephones, a variety of “shake

down” scripts (see ¶ 22 above), various business names (some false), and telephone directory

lists bearing false collectors’ names. Based on the totality of the evidence, there is cause to

believe that Miller operated a wire fraud scheme/unlawful debt collection business in order

to defraud victims via interstate wires.

                                              VICTIMS

       24.    Victims were induced to make payments were directed to a merchant

account/payment processor.       After those funds were received, they were funneled into

Miller’s numerous bank accounts through various mechanisms. The investigation identified

the following victim statements and transactions.


                                                 J.M.


       25.    Law enforcement agents spoke with J.M. who resides in Florida. In or about

October of 2019, J.M. received calls from a representative from American Elite Recovery

about an alleged debt. J.M.’s parents were also contacted regarding this nonexistent debt and

were told that J.M. would be arrested if it was not paid. In an attempt to collect a payment

                                                  14
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 15 of 51




from J.M., American Elite Recovery used J.M. and his/her spouse’s personal information,

including social security numbers. J.M. stated, in sum and substance, that he/she was

“berated” for over twenty minutes on the telephone and American Elite Recovery insisted

that the courts were involved and J.M. would be arrested over this matter. J.M. received a

voicemail from someone claiming to be David Hampton from the Law Office of American

Elite, advising J.M. that he needs to be “very careful” and that the courts are involved with

the collection of this debt. David Hampton was later identified by HSI as a debt collector

employed by Miller. J.M. received documents on American Elite Recovery letter head and a

settlement document soliciting payment by American Elite Recovery for $532.50 stemming

from    a    Spotloan;     J.M.     received    these    documents       electronically   from

billing@americaneliterecovery.com.       J.M. ultimately refused to pay American Elite

Recovery. J.M. later determined that this outstanding debt balance was cancelled due to the

loan’s originator being subject to civil lawsuit proceedings and J.M. had no outstanding debt

related to this attempt to collect by American Elite Recovery.


                                             V.M.


       26.    Law enforcement agents spoke to V.M., who resides in Virginia. In October of

2019, V.M. received phone calls from debt collectors claiming to be from Spotloan. V.M.

subsequently contacted Spotloan and was advised that no one from Spotloan contacted V.M.

V.M. later identified the callers as American Elite Recovery after receiving a settlement letter

from American Elite Recovery. The communication from American Elite Recovery began

                                                  15
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 16 of 51




with the callers “Randy” and “Paul Colvin” using V.M.’s personal information and loan

balance information. V.M. believed that Randy and Paul Colvin are the same person. The

callers also used the name ARS Collections. Randy stated that if V.M. did not respond to

this payment request, American Elite Recovery would send someone to his/her house, and it

will result in “federal charges.” V.M. then spoke to the manager (Associate) who setup

payments with V.M.’s Apple Federal Credit Union debit card. V.M. stated that the manager

(Associate) was irate after he/she initially refused to pay. Soon after submitting his/her

debit/credit card payment information to American Elite Recovery, V.M. was contacted by

his/her bank because the bank had detected several fraudulent charges to his/her account, in

addition to the debt collection payment, that he/she did not authorize.


       27.     V.M.’s Apple Federal Credit Union bank statement showed the following

transaction:


               11/01/2019 MSDP [Market Street Debt Partners] Processing $300


       28.     In November of 2019, Miller’s Bank on Buffalo account in the name of

American Elite Contractors received the following individual wire from the third-party

payment processor Market Street Debt Partners which is believed to contain V.M.’s payment

commingled with other victim proceeds with that week’s total payments:


               11/08/2019 $5,741.60



                                                16
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 17 of 51




                                           B.M.


       29.    Law enforcement agents contacted B.M., who resides in Arizona. In 2014,

B.M. borrowed money from a payday loan when he/she was laid off. B.M. stated that he/she

paid this loan back in full. In or about December of 2019, B.M. received phone calls from

debt collectors. B.M. stated that the callers claimed they were going to serve him/her with

legal papers and there would be legal repercussions unless money was paid. B.M. complied

and paid at the callers’ requests for payments. B.M. paid $1,000 with two (2) $500 prepaid

debit cards that B.M. purchased from a Safeway grocery store. In or about December of 2019

and the subsequent months, Miller’s bank accounts at Tonawanda Community Federal

Credit Union bank records indicate that he received ongoing, weekly deposits from third-

party payment processors.



       30.    During the execution of the search and seizure warrants by law enforcement

officers on May 7, 2020, B.M.’s personal information, debit/credit card information, and

scheduled payments were located on a “Credit Card Authorization Form” at 1561 Kenmore

Avenue (Miller’s debt businesses’ location).


                                               G.N.


       31.    Law enforcement agents contacted G.N., who resides in Pennsylvania. G.N.

stated that he/she paid debt collectors hundreds of dollars in December of 2019. G.N. stated


                                                  17
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 18 of 51




that the callers threatened arrest by the Sheriff, claimed they would serve papers/process, and

that G.N. will be subject of a lawsuit. G.N. stated he/she paid the debt collectors through

his/her Huntington bank account.


       32.    G.N.’s bank statements show two transactions paid to Miller via third-party

payment processor MSDP Processing (merchant identifier for Market Street Debt Partners):


              12/23/2019 MSDP Processing           $150

              01/06/2020 MSDP Processing           $408


       33.    During the execution of the search and seizure warrants by law enforcement

officers on May 7, 2020, at 1561 Kenmore Avenue (Miller’s debt collection business location),

G.N.’s personal information and scheduled payments were located on a document.


                                        H.S. and B.S.


       34.    Law enforcement agents contacted H.S. and B.S., who reside in North

Carolina. In or about December of 2019, H.S. and B.S. stated that they paid AME Associates

debt collectors. Initially, H.S., his/her spouse, and ex-spouse received ongoing calls from

debt collectors threatening various repercussions unless money was paid. The debt collectors

stated they were filing a judgment against him/her for bank fraud stemming from an alleged

outstanding payday loan. H.S. stated that this loan was previously paid back in full and was

not aware of an outstanding balance. H.S. provided the callers with his/her bank information


                                                 18
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 19 of 51




and the debt collectors drafted approximately two payments. H.S. said that the transaction

appeared as MSDP Processing (the merchant identifier for Market Street Debt Partners).


       35.      H.S.’s State Employees’ Credit Union statement showed the following

transactions:


                12/26/2019 MSDP Processing                  $50

                01/06/2020 MSDP Processing                  $581.25



       36.      Miller’s Tonawanda Community Federal Credit Union account in the name of

AME Professionals received the following individual wires from Market Street Debt Partners

which is believed to contain the victim’s proceeds commingled with that week’s total

payments, each exceeding $10,000:


                12/31/2019 $15,210.31

                01/10/2020 $19,474.87




       37.      H.S. provided the following transcribed telephone voicemail, which he/she

received on or about December 23, 2019, which led to the payment:


       “Hi this message is for [H.S.] my name is Michelle I'm calling you today in regards for
       an order I was [inaudible] my office this morning for you I'm scheduled to come out
       today between the hours of 12 and one to serve you some court documents they are
       addressing pending charges been filed against you so if you wanna find out there
       pertaining to or if you're just going to be available to sign some today at our [inaudible]

                                                   19
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 20 of 51




       need to contact the filing firm just [inaudible] them immediately Uber is 888365775
       time um if I don't hear back from which [inaudible] scheduled I will see you shortly
       [inaudible] your home [inaudible] employer and good luck…”



                                              C.G.


       38.     C.G., who resides in Virginia, filed a complaint with the New York State

Attorney General’s Office against American Elite Recovery. C.G. stated that in or about

August of 2018, his/her father called saying that he was contacted by debt collectors looking

to serve papers regarding a debt C.G. owed. C.G. received a phone call from an alleged

lawyer and alleged secretary from American Elite explaining that C.G. owed approximately

$390.00 from an old account. American Elite Recovery provided a settlement document to

C.G. reflecting the alleged debt. C.G. stated that the callers were aggressive and irate over

C.G. owing this payment. The callers from American Elite stated, in sum and substance, that

they would garnish C.G.’s wages and file papers at C.G.’s local courthouse over the non-

payment. C.G. provided his/her Wells Fargo debit card information to the callers. C.G.

visited his/her local municipal courthouse and the officials advised that the callers’ allegations

were false. C.G. said he/she contacted and confirmed with the original creditor that no

money was owed on this account. C.G. cancelled his/her Wells Fargo debit card before the

payment transaction could be drafted.




                                                   20
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 21 of 51




                                           C.B.


       39.    Law enforcement officers spoke to C.B., who resides in Washington State. In

or about December 2018, C.B. was contacted by Katie from American Elite. C.B. was told

that he/she owed an outstanding debt from an old payday loan and C.B. would face charges

for bank fraud, internet fraud, and writing bad checks if he/she did not pay money to

American Elite immediately. C.B. said he/she did not recall writing a check. American Elite

told C.B. that if $600 was not paid immediately, charges would be forwarded to the County

Court. C.B. provided credit/debit card payment information to Katie at American Elite and

setup payments for $600. This payment was later declined due to insufficient funds.




       40.    After this $600 payment was declined, C.B. said he/she began receiving

ongoing phone calls and voicemails from David Hampton from American Elite. C.B. said

that he/she spoke to David Hampton on the phone about ten (10) times. C.B. said David

Hampton was abrasive, threatening, screamed at him/her, and brought him/her to tears.

C.B. said that David Hampton claimed that unless money was paid, he would file a lawsuit

against C.B. for a much higher balance than currently owed, garnish his/her disability wages,

send him/her to jail, and send someone to show up at his/her home immediately after the

phone call. When C.B. advised David Hampton that she will file a complaint against him,

David Hampton welcomed him/her to “complain all you want.” At one point, C.B. missed

a call from David Hampton and he/she received numerous threatening voicemails within 10

                                                21
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 22 of 51




minutes time. After C.B. was induced to pay David Hampton, David Hampton obtained

C.B.s debit/credit card information to set up a payment plan which would collect the majority

of his/her disability wages during this time period. C.B. paid money because he/she was

fearful of the charges that American Elite was going to file against him/her. C.B. said he/she

eventually paid American Elite from a Chime debit card in or about January of 2019 to settle

the $600 that American Elite alleged was owed. This payment was processed through Miller’s

third-party payment processor, Law Firm.


       41.    C.B.’s Chime bank statements showed the following transactions:


              01/02/2019 Law Firm          $150

              01/03/2019 Law Firm          $150

              01/11/2019 Law Firm          $250

              01/12/2019 Law Firm          $250




       42.    In January of 2019, Miller’s Bank on Buffalo account in the name of American

Elite Contractors received the following individual remits from Universal Acme Empire

which is believed to contain C.B.’s proceeds commingled with that week’s total payments:


              01/11/2019 $6,200.81

              01/18/2019 $11,238.37




                                                  22
         Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 23 of 51




                                                       L.T.


        43.     L.T. provided the following statement (excerpt) to the Consumer Financial

Protection Bureau:


         Around January 2019, I received a call from American Elite Recovery, advising Cashnet was
about to file a suit against me for approximately $2800. I negotiated with them, and came to an
agreement for 3 biweekly payments of $127.00 dated for 1/17/19, 1/31/19, and 2/14/19. I received an
email with the PPA (Payment Agreement) attached confirming this agreement. I was then transferred to
a law firm. to collect payment information since the American Elite Recovery agent advised they weren’t
authorized take the payment. After the last payment was taken, I decided to wait the 10 business days
like with other collection agencies to request a Proof of Settlement showing the debt was paid. I first tried
calling them, but it always seemed the office was closed. On March 14, I decided to verify I was calling
during the business hours listed on the letter sent via Email and leave Voicemails for them to contact me.
Not being able to contact them also prompted me to research the organizations online. I discovered that
the law firm has had its Better Business Bureau accreditation revoked. This led to me to contact the
Consumer Financial Protection Bureau, whose agent confirmed those Collectors were not listed in their
system.



        44.     L.T. provided documents to HSI which L.T. received from American Elite

Recovery      on     American       Elite    Recovery      letterhead,     sent    electronically      from

billing@americaneliterecovery.com, which offered a settlement for $521.35. L.T. provided

proof of the transactions from his/her Chase bank account showing the funds paid to

American Elite Recovery via a third-party payment processor which was Law Firm. The

Chase bank statement in L.T.’s name verified three payments of $127:


                01/18/2019 A Law Firm $127

                02/01/2019 A Law Firm $127


                                                         23
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 24 of 51




               02/15/2019 A Law Firm $127



       45.     In January and February of 2019, Miller’s Bank on Buffalo account in the name

of American Elite Contractors received the following individual remits from Universal Acme

Empire which is believed to contain L.T.’s proceeds commingled with that week’s total

payments:


               01/25/2019 $14,512.55

               02/08/2019 $7,992.10

               02/22/2019 $11,039.45



                                      T.C. and K.C.


       46.     Law enforcement officers spoke to T.C. and K.C., who reside in Nebraska. In

January of 2020, T.C. and K.C. received calls from Oak Barnes and Associates over an alleged

debt. T.C. and K.C. paid $1,711.06 with a Discover credit card that was processed by Miller’s

known payment processor, Law Firm. K.C. received correspondence from Oak Barnes and

Associates via a U.S. Postal Service letter containing a payment invoice bearing what appears

to be Miller's fake company's information; and another letter from the third-party payment

processor, a law firm, warning that K.C. is committing bank fraud if he attempts to dispute

the payment.




                                                24
         Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 25 of 51




        47.     T.C.’s Discover statement verified the transaction of $1,711.06 paid to Law

Firm on 01/09/2020.


        48.     The following is a transcript of Federal Trade Commission/Consumer Sentinel

Network complaint filed by K.C. which T.C. and K.C. told HSI agents was true and correct.

It is known by HSI that “Daniel Morgan” and “Trina Brown” are fake names used by debt

collectors linked to Miller's scheme:


         So I got a voice mail from someone saying they are Daniel Morgan and they will serve court
documents against me but before he serves me i can contact the firm. The firm was Oak Barnes Associates,
I spoke to Trina Brow[n] they said their debt collectors collecting on a debt from 2014. They stated I could
pay the balance of $1711.06 of the amount otherwise they would have a judgment against me and it
would be upwards of $4,000 to pay. I asked if I could go home talk to my wife and explain whats going
on, so I did. We then paid with our CC the 1711.06 they sent me a confirmation letter but its full of errors
which was a red flag. I looked on Google and everything said Oak Barnes and Associates was a scam.



                                                        T.F.


        49.     Law enforcement officers contacted T.F., who resides in New Jersey. T.F. filed

the Federal Trade Commission/Consumer Sentinel Network complaint transcribed below.

T.F. verified with law enforcement that this complaint is true and correct. T.F. paid American

Elite Recovery through Chime bank:


         I (T.F.) [name omitted] was contacted by American Elite Recovery around November 15, 2019.
They informed me that I had a $500 debt to a Timelypayday.com, payday loan company that was
outstanding. I told them I was unaware of this. I agreed to pay $75 via my debit card over the phone that
day. Then setup payment arrangements for $150 approx over 2 more payments until the amount was
satisfied in full. I called them back to ask for some verification of the debt. When I did they got nasty with

                                                         25
         Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 26 of 51




me. They would not give me their address to request in writing proof of the debt or any notification. They
told me if I do not pay this debt of a remaining $425 that they would send a police officer to my house
and I would be arrested and go to jail. When I simply asked for some verification of this debt and the
company, American Elite Recovery, they told me that my "wishes would be granted and they would now
see me in court and I would spend Christmas in jail and I would not see my Son for Christmas because
I will be in jail". I find this strange over a $425 debt being owed. I have never received any notifications
in the mail. Or via any sort of proof of owing this debt. There are NO phone numbers to contact
timelypayday.com I have looked all over the internet trying to find a contact number for this supposed
"original creditor" This needs to be resolved somehow please.



        50.     T.F.’s Chime bank statements identified the following transactions paid to

Miller via third-party payment processor which was Law Firm:


                11/18/2019 Law Firm              $75 paid

                11/27/2019 Law Firm              $171.28 denied

                12/02/2019 Law Firm              $171.28 denied



        51.     In November 2019, Miller’s Citizens Bank account in the name of American

Elite Contractors as the payee received the following check from the third-party payment

processor Law Firm which is believed to contain T.F.’s payment commingled with other

victim proceeds with that week’s total payments:


        Check #3204              Date: 11/22/2019                 Amount: $13,610.07




                                                        26
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 27 of 51




       52.    During the execution of the search and seizure warrants by law enforcement

officers on May 7, 2020, a settlement document on American Elite Recovery letter head

bearing T.F.’s personal information and payment schedule was located at 1561 Kenmore

Avenue (Miller’s debt businesses’ location).


                                   FINANCIAL ANALYSIS


       53.     Law enforcement is aware that a payment processor is a necessary entity that

facilitates a wire fraud scheme/unlawful debt collection operation by processing victims’

payments (the SUA proceeds). Bank accounts maintained by the payment processors

receive/transfer the SUA proceeds from the merchant payment processing accounts to bank

accounts maintained by the unlawful debt collector. In this case, for the 12 months prior to

the May 7, 2020 seizure date, the third-party payment processors for Miller’s unlawful debt

collection activities were: Universal Acme Empire (a/k/a Law Firm) 2, Market Street Debt

Partners, LLC, Great Lakes Processing, and K.K. (K.K.’s identity is known by HSI),

hereinafter collectively as “the payment processors.”


       54.    Third party payment processors with access to merchant accounts are routinely

used to handle (or “middle”) the payments of victims on behalf of wire fraud schemes.




2
 Law Firm and Universal Acme Empire are two business names operating as one entity,
processing payments for Miller as a third-party.

                                                 27
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 28 of 51




Typically, these payment processors take a fee, based on a percentage of the deposits being

brought in, as “payment.”


       55.    A general financial review of bank accounts associated with Miller and his

Associates identified transactions involving large, recurring sums of money received from the

payment processors that were transmitted to bank accounts controlled by Miller. Miller has

been receiving ongoing remits of debt collection (SUA) proceeds since about 2017. From the

time a victim debit/credit card payment is affected by Miller’s wire fraud scheme/debt

collector, the SUA proceeds typically flow as follows:


   a. Miller through his wire fraud scheme/unlawful debt collection activity collects a
      victim’s debit/credit card information as payment for an alleged outstanding debt.

   b. The victim’s raw debit/credit card information is submitted to the merchant through
      the third-payment processors.

   c. The third-party payment processor provides the essential function of submitting the
      debit/credit card information to merchant account entities. Merchants transform the
      victims’ raw debit/credit card payment information (i.e. name, card number,
      expiration date, charges, etc.) into actual money (SUA proceeds).

   d. When debit/credit card payments are processed by the merchant account entities, the
      merchant deposits the proceeds (typically batched in a lump disbursement) into the
      third-party payment processors’ bank accounts.

   e. From the third-party payment processors’ bank accounts, a weekly remittance
      containing victim payments/SUA proceeds are disbursed to Miller’s bank accounts.
      A fee for services is believed to be retained or received by the payment processor.

   f. The weekly remittances disbursed to Miller from the third-party payment processors
      included numerous individual victim debit/credit card payments, which constitute
      SUA proceeds, were consolidated into a batched or “lump sum” weekly remittance.


                                                 28
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 29 of 51




       56.       Once the SUA proceeds were deposited into Miller’s bank accounts, the SUA

proceeds were withdrawn, liquidated, and dissipated by Miller and Associates.


       57.       From about September of 2017 to May of 2020, this payment process resulted

in Miller’s bank accounts receiving and liquidating the SUA proceeds. A financial review of

Miller’s historical banking activity shows that Miller frequently changed banks and

established a number of bank accounts mainly under the cover of a small, local

roofing/construction business called American Elite Contractors and AME Professionals

while in reality he primarily conducted this unlawful debt collection activity.


       58.       Additionally, Universal Acme Empire (a/k/a Law Firm), Market Street Debt

Partners, and K.K, have disbursed weekly remits to Miller, consisting of debt collection SUA

proceeds, some of which individually exceeded $10,000. The following charts demonstrate

how SUA proceeds were disbursed to Miller in amounts exceeding $10,000 prior to the May

7, 2020, seizure date:

   a. K.K. wired the following remittances exceeding $10,000 in violation of Title 18,
      United States Code, Section 1957, to Miller’s M&T Bank Account (# 3914) about two
      months prior to the seizure of the defendant currency:

             •    March 11, 2020: $14,169.66

             •    March 18, 2020: $22,214.36

             •    March 25, 2020: $17,296.92




                                                  29
    Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 30 of 51




b. During 12 months prior to the May 7, 2020 seizure date, the following wire transfers
   of SUA proceeds exceeding $10,000 in violation of Title 18, United States Code,
   Section 1957, from Market Street Debt Partners to Miller’s bank accounts at Evans
   Bank (# 1231), Tonawanda Community Federal Credit Union (# 14350), and
   Riverside Community Federal Credit Union (# 4889):

Account           Date of Transaction             Amount              Description
     1231            11/29/2019               $15,277.08         Incoming Wire
     1231             12/6/2019               $14,625.76         Incoming Wire
     4350            12/20/2019               $26,510.94         Incoming Wire
     4350            12/27/2019               $21,183.06         Incoming Wire
     4350            12/31/2019               $15,210.31         Incoming Wire
     4350            1/10/2020                $19,474.87         Incoming Wire
     4350            1/17/2020                $24,346.80         Incoming Wire
     4350            1/24/2020                $22,166.35         Incoming Wire
     4350            1/31/2020                $25,748.54         Incoming Wire
     4350             2/7/2020                $22,028.59         Incoming Wire
     4350            2/14/2020                $10,922.08         Incoming Wire
     4350            2/21/2020                $13,026.66         Incoming Wire
     4350            2/28/2020                $16,800.94         Incoming Wire
     4350             3/6/2020                $16,290.64         Incoming Wire
     4889             3/23/2020               $18,874.44         Incoming Wire
     4889             3/27/2020               $19,456.95         Incoming Wire
     4889              4/3/2020               $14,528.71         Incoming Wire
     4889             4/10/2020               $11,424.23         Incoming Wire




c. During the 12 months prior to the May 7, 2020 seizure date, the following deposits
   of SUA proceeds exceeding $10,000 in violation of Title 18, United States Code,
   Section 1957, from Universal Acme Empire (a/k/a Law Firm) to Miller’s bank
   accounts at Evans Bank (# 1231), and Tonawanda Community Federal Credit Union
   (#14350):

Account            Date of Transaction            Amount               Description
     1231             11/29/2019              $12,920.08                Deposit
     1231              12/6/2019              $17,769.76                Deposit
     4350             12/13/2019              $11,106.16                Deposit

                                            30
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 31 of 51




             4350           12/27/2019              $13,809.27                    Deposit
             4350           1/17/2020               $19,385.21                    Deposit
             4350           1/24/2020               $17,249.11                    Deposit
             4350           1/31/2020               $27,104.72                    Deposit
             4350            2/7/2020               $32,001.98                    Deposit
             4350           2/14/2020               $21,132.14                    Deposit
             4350           2/21/2020               $21,147.41                    Deposit
             4350           2/28/2020               $32,844.89                    Deposit
             4350            3/6/2020               $18,985.03                    Deposit


       59.      The transmission of funds (SUA proceeds) obtained through the wire fraud

scheme/unlawful debt collection to Miller and his business in amounts over $10,000

constitute money laundering, in violation of Title 18, United States Code, Section 1957 and

such transactions are set forth in the charts herein. Miller, after receiving SUA proceeds from

the payment processors, used or transmitted the SUA proceeds for: car payments, debt

collection related expenses (such as payroll and debt portfolios), withdrawals, checks paid to

Associates, and at restaurants, at retailers, travel, and for other personal expenses.


                    ACTIVITY THROUGH MILLER’S BANK ACCOUNTS


       60.      From August 21, 2017 to May 7, 2020, Miller maintained bank accounts with

six financial institutions. A review of Miller’s bank accounts show that a majority of banking

transactions were related to his wire fraud scheme/unlawful debt collection business and not

his purported small local roofing/construction business. Miller received/liquidated SUA




                                                   31
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 32 of 51




proceeds through these six financial institutions in the 12 month time period prior to the May

7, 2020 seizure date:


   •   Bank on Buffalo Accounts # X5349 & X8477, in the name American Elite
       Contractors;

   •   Citizens Bank Account # X2938, in the name American Elite Contractors;

   •   Evans Bank Account # X1231, in the name AME Professionals;

   •   Tonawanda Community Federal Credit Union Account # X4350, in the name of
       AME Professionals;

   •   Riverside Community Federal Credit Union:

       Account # X4864, in the name Mark Miller;

       Account # X4889, in the name AME Professionals; and

       Account # X4865, in the name East Coast Business Solutions.

   •   M&T Bank:

       Account # X3914, in the name East Coast Business Solutions; and

       Account # X9287, in the name Mark Miller.



       61.    Between September 2017 to May 7, 2020 (the date defendant currency was

seized), Bank on Buffalo (Accounts # X8477 & X5349) in the name American Elite

Contractors were utilized by Miller to collect proceeds from debt collection entities. The

investigation showed that during this time, Miller was operating the wire fraud

scheme/unlawful debt collection operation described herein. American Elite Contractors’

payroll and bank account was commingled with the debt collection business.

                                                 32
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 33 of 51




      a.     From about November 20, 2017 to February 23, 2018, Miller’s Bank on
             Buffalo accounts received approximately $177,978.33 in debt collection remit
             deposits from Secured Billing Services. Secured Billing Services was identified
             as another third-party payment processor placing Miller’s debt collection SUA
             proceeds during this time.

      b.     From about February 28, 2018 to March 7, 2018, Account # 5349 in the name
             American Elite Contractors received three wire transfers indicative of
             payment processor remits from Zenith Financial Network 3 aggregately
             totaling $8,952.38.

      c.     From about April 16, 2018 to June 8, 2018, Account # X5349 in the name
             American Elite Contractors received eight wire transfers indicative of
             payment processor/debt collection related remits from Cornerstone
             Resolution Group aggregately totaling $133,121.89.            All of these
             disbursements were individually greater than $10,000 in violation of Title 18,
             United States Code, Section 1957.

      d.     From July 6, 2018 to May 3, 2020, Account # X5349 in the name American
             Elite Contractors received wire transfers from Market Street Debt Partners
             totaling $254,513.24.

      e.     From September 22, 2017 to May 3, 2020, (Account # X5349) in the name
             American Elite Contractors received deposits from Universal Acme Empire
             totaling $1,173,426.91.



      62.    An aggregate total of SUA proceeds (12 months prior to the seizure date)

received from payment processors that were disbursed to Bank on Buffalo (Account # X5349)




3
  On or about November 13, 2019, HSI executed a federal seizure warrant seizing the
associated payment processing bank accounts and merchant accounts of Zenith Financial
Network in violation of wire fraud and money laundering. The investigation indicated a
scheme of a payment processor funneling SUA proceeds to a wire fraud scheme/unlawful
debt collection businesses’ bank accounts.

                                                33
         Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 34 of 51




totaled $240,582. Account # X5349 was opened by Miller on August 21, 2017 and was closed

in early December of 2019 by him or the bank.



        63.   From May 7, 2019 to November 29, 2019, Miller’s Bank on Buffalo (Account

# X5349) in the name of American Elite Contractors showed the following:


    •   Total wires received from Market Street Debt Partners: $112,472.04; and

    •   Total deposits received from Universal Acme Empire: $128,109.96 4.




        64.   From September 23, 2019 to November 29, 2019, Northwest (Account #

X2853) in the name of Law Firm (a/k/a Universal Acme Empire) issued checks, representing

SUA proceeds, to Miller’s bank accounts totaling $84,320.57. Further review of the Law

Firm account (Account #X2853) showed ongoing deposits from a BankCard merchant

account which were received and then disbursed to debt collection clients, including Miller.




4
 The investigation indicated that Universal Acme Empire and Law Firm operated as one
entity under separate names as Miller’s third-party payment processor. In some cases, debt
collection remits were paid to Miller from the Law Firm bank accounts.

                                                34
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 35 of 51




                                          Citizens Bank


       65.    From about November 15, 2019 to December 12, 2019, Miller and an

Associate’s Citizens Bank (Account # X2938) in the name American Elite Contractors

showed wires received from Market Street Debt Partners totaling $11,605.58. Account #

X2938 was opened by Miller on November 13, 2019 and closed about December 12, 2019.


                                             Evans Bank



       66.    From November 29, 2019 to December 6, 2019, Miller’s Evans Bank (Account

# X1231) in the name of AME Professionals showed wires received from Market Street Debt

Partners totaling $29,902.84, and deposits received from Universal Acme Empire totaling

$30,689.84.



       67.    SUA proceeds from the payment processors to Evans Bank totaled $60,592.68.

Account # X1231 was opened by Miller on November 25, 2019 and was closed about

December 11, 2019. When opening this account, AME Professionals’ cited “nature of

business” as “Construction” by the signatories (Miller and Associate-2) on the Customer

Information Profile document. The financial investigation has revealed that Miller typically

received roofing revenue in the form of check or cash paid from the client. However, the flow

of funds deposited into all Miller’s accounts mainly consisted of debt collection revenue

received from payment processors.

                                                35
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 36 of 51




                         Tonawanda Community Federal Credit Union



       68.    From December 9, 2019 to March 10, 2020, Miller’s Tonawanda Community

Federal Credit Union (Account # X4350) in the name AME Professionals showed wires

received from Market Street Debt Partners totaling $233,709.78, and deposits received from

Universal Acme Empire totaling $240,303.16. Account # X4350 was opened by Miller on or

about November 25, 2019 and closed on or about March 10, 2020 by the Credit Union.



       69.    The Tonawanda Community Federal Credit Union closed the account when

the banking activity revealed deposits from debt collection activity and not construction

related activity. Miller admitted to the bank employee that he does not conduct roofing

business during the winter months and Miller admitted to engaging in “purchasing” debt.

Miller’s debt collection employees were paid weekly with checks from Miller’s Tonawanda

Community Federal Credit Union account.         However, the investigation indicated that

Miller’s businesses also used PAYCHEX, a payroll service and these ongoing checks made

payable to debt collection employees appeared suspicious.


                                      M&T Bank Accounts


       70.    From March 11, 2020 to April 8, 2020, Miller’s M&T Bank (Account # 3914)

in the name East Coast Business Solutions received five wire transfers from K.K. originating



                                                36
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 37 of 51




from EMPOWER Federal Credit Union totaling $68,177.48. Three of these wire transfers

exceeded $10,000. Account # 3914 was opened by Miller on March 2, 2020.


                           Riverside Community Federal Credit Union


       71.    From March 18, 2020 to May 1, 2020, Miller’s Riverside Community Federal

Credit Union (Account # X4889) in the name AME Professionals showed wires received

from Market Street Debt Partners totaling $91,547.67, and one check deposit from Great

Lakes Processing, and three wire transfers from K.K. (all originating from EMPOWER

Federal Credit Union) totaling $19,446.48.



       72.    SUA proceeds combined from the payment processors disbursed to Miller’s

Riverside Community Federal Credit Union accounts totaled $110,994.15. Account # X4889

was opened by Miller on March 12, 2020.


                       MILLER’S LIQUIDATION OF SUA PROCEEDS


       73.    Miller instructed his Associates to cash checks in the Associate’s names and to

make cash withdrawals from the subject bank accounts. The banking records analysis showed

that SUA proceeds were commingled with a small amount of what appears to be income from

his roofing company. After the check or cash was withdrawn from the bank account, Miller

would direct that a denomination of the cash be given to Miller or Miller’s girlfriend(s).



                                                  37
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 38 of 51




       74.    Further, the investigation revealed that from approximately March of 2020

through May of 2020, Miller’s Tonawanda Federal Credit Union (# X4350), M&T Bank (#

X3914), and Riverside Federal Credit Union (# X14889) received ongoing SUA proceeds

from payment processors. These accounts were used to pay recurring checks respectively to

Miller’s debt collection Associates and employees despite these accounts separately debiting

ongoing funds to PAYCHEX, a payroll service.


       75.    Miller’s Bank on Buffalo (Account # X5349, in the name of American Elite

Contractors) records reveal:

       a.     From May 10, 2019 to August 2, 2019, checks paid to Associate-1 totaling
              approximately $100,285;

       b.     On May 13, 2019, a check paid to Miller’s girlfriend A.S. totaling
              approximately $11,500;

       c.     From May 17, 2019 to November 13, 2019, checks paid to Associate-2 totaling
              approximately $109,538; and

       d.     From May 28, 2019 to August 5, 2019, checks paid to “Cash” totaling
              approximately $16,900.



       76.    From May 10, 2019 to November of 2019, proceeds liquidated from Bank on

Buffalo (Account # X5349) while Miller was receiving ongoing SUA proceeds to this account

from payment processors totaled approximately $238,423.


       77.    For the time period prior to May 7, 2019 represented in paragraph 76, Miller

executed seven cash withdrawals from Bank on Buffalo (September 25, 2017 to October 11,

                                                38
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 39 of 51




2018) while receiving SUA proceeds from payment processors which totaled $61,652.95;

aggregately totaling $300,075.95 in liquidated cash proceeds from September 25, 2017 to

November 13, 2019.


       78.    Miller’s Citizens Bank (Account # X2938) in the name American Elite

Contractors showed from November 15, 2019 to December 10, 2019, four cash withdrawals

aggregately totaling $29,241.00.



       79.    Miller’s Evans Bank (Account # X1231) in the name of AME Professionals

showed the following:


       a.     On November 29, 2019, a checking withdrawal signed by Associate-2 of
              $11,883;

       b.     On December 2, 2019, two checks paid to Associate-1 totaling $8,800; and

       c.     On December 11, 2019, a “closing debit” of $23,837.96.



       80.    From November 29, 2019 to December 11, 2019, proceeds liquidated from

Evans Bank (Account # X1231) while Miller was receiving ongoing SUA proceeds into this

account from payment processors totaled $44,520.96.


       81.    Miller’s Tonawanda Community Federal Credit Union (Account # X4350) in

the name AME Professionals showed the following:



                                               39
       Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 40 of 51




      a.     From December 26, 2019 to January 29, 2020, eight checks paid to Associate-
             1 totaling $26,762;

      b.     From December 13, 2019 to March 2, 2020, fourteen cash withdrawals totaling
             $29,072;

      c.     From February 5, 2020 to February 26, 2020, four checks paid to Associate-4
             totaling $39,264;

      d.     On March 6, 2020, a check payable to Miller for $15,513.81; and

      e.     Checks paid to Miller’s Associates’ businesses known to be associated to
             Miller’s scheme: from January 10, 2020 to January 28, 2020, checks paid to
             Express Network Solutions totaling $53,100; and on March 6, 2020, a check
             paid to Simplicity, LLC for $9,816 (this amount is in pattern with the
             aforementioned checks paid out to Associate-4).


      82.    From December 13, 2019 to March 6, 2020, proceeds liquidated from

Tonawanda Community Federal Credit Union (# X4350) while Miller was receiving ongoing

SUA proceeds to this account from payment processors totaled $173,527.81.


      83.    Miller’s M&T Bank (Account # X3914) in the name East Coast Business

Solutions; and M&T (Account # X9287) in the name Mark Miller showed the following:

      a.     A cash withdrawal from (Account # X3914) on March 11, 2020 for $6,000;
             and

      b.     One cash withdrawal from (Account # X9287) on April 1, 2020 for $5,000; and
             one on April 2, 2020 for $4,600, both totaling $9,600. Note that in addition to
             cash deposits into M&T (Account # X9287), Miller wire transferred Miller
             (himself) $6,000 to (Account # X9287) via M&T Bank on April 2, 2020.




                                               40
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 41 of 51




       84.    From March 11, 2020 to April 2, 2020, cash proceeds liquidated from Miller’s

M&T Accounts # X3914 and # X9287 while Miller was receiving ongoing SUA proceeds

from payment processors totaled $15,600.


       85.    Miller’s Riverside Community Federal Credit Union Accounts # X4889 in the

name AME Professionals and Account # X4864 in the name Mark Miller showed the

following:

       a.     From April 3, 2020 to May 7, 2020, checks paid from (# X4889) to Associate-
              3 totaling $19,540;

       b.     From March 23, 2020 to April 14, 2020, four cash withdrawals totaling
              $17,620;

       c.     On April 3, 2020, a check payable to Miller for $4,000; and

       d.     On May 7, 2020, the date of the seizure, (Account # X4864) three cash
              withdrawals totaling $22,884.62. Account # X4864 received two
              transfers/deposits on April 13, 2020 and May 4, 2020 totaling $22,000 from
              (Account # X4889) which contained SUA proceeds; and a M&T Official
              Check deposit of $11,229.44 on April 14, 2020 paid to Miller (with Miller also
              on the check as the “remitter”).


       86.    From March 23, 2020 to May 7, 2020, proceeds liquidated from Riverside

Community Federal Credit Union Accounts # X4350 and # X4889 while Miller was

receiving ongoing SUA proceeds to these accounts from payment processors totaled

$64,044.62.




                                                41
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 42 of 51




             SUMMARY OF MILLER’S TRACEABLE SUA PROCEEDS


       87.    The following chart details Miller’s bank accounts that received SUA proceeds

from payment processors ranging from September 27, 2017 to May 7, 2020 (seizure date).

The transactions in this chart are detailed in paragraphs 60 through 72 above. During this

time an aggregate grand total of approximately $2,798,278.15 in debt collection proceeds from

payment processors was deposited into Miller’s bank accounts which Miller purportedly

opened for the operation of a small, seasonal, construction/roofing business:




                                                42
           Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 43 of 51




Beneficiary                    Remitter      Remitter      Remitter     Remitter     Remitter   Remitter   Remitter
                                                                                                             Great
                                Market       Universal    Law Firm       Secured      Zenith Cornerstone     Lakes
Miller's                      Street Debt      Acme       [Redacted]     B illing    Financial Resolution Processing/
B ank      Acct. Date Range    Partners       Empire                     Services    Network    Group        K. K.
                 11/20/2017
Bank On          to
Buffalo    8477 02/23/2018                                             $177,978.33
                 09/27/2017
Bank On          to
Buffalo    5349 11/29/2019    $366,985.28 $1,301,536.87                              $8,952.38 $133,121.89
                 11/15/2019
Citizens         to
Bank       2938 12/12/2019    $11,605.58
                 11/29/2019
Evans            to
Bank       1231 12/06/2019    $29,902.84    $30,689.84
                 12/09/2019
Tonawanda        to
CFCU       3500 03/10/2020    $233,709.78   $240,303.16
                 03/18/2020
Riverside        to
CFCU       4889 05/07/2020    $91,547.67                                                                     $19,446.48
                 03/02/2020
                 to
M&T Bank 3914 04/15/2020                                                                                     $68,177.48
*Aggregate
Total                                                     $84,320.57

Remitter
Totals                        $733,751.15 $1,572,529.87 $84,320.57 $177,978.33 $8,952.38 $133,121.89 $87,623.96


Grand
Total
                09/27/2017
of SUA
Proceeds
                to                                              $2,798,278.15
                05/07/2020
Received by
Miller




                                                           43
           Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 44 of 51




       88.     From May 7, 2019 to May 7, 2020, 12 months prior to the seizure of the

defendant currency, Miller’s bank accounts received an approximate gross total of

$1,050,285.40 5 of SUA proceeds disbursed by: Universal Acme Empire (a/k/a Law firm);

Market Street Debt Partners; Great Lakes Processing; and K.K.


       89.     The investigation of banking activity associated with Miller and his third-party

payment processors revealed a regular ongoing pattern of SUA proceeds transferred by the

payment processors to Miller’s bank accounts. Miller stated to the financial institutions who

opened the accounts that the accounts were purportedly to be used for small seasonal

contracting/roofing business.    However, based on the totality of the evidence there is

reasonable cause to believe that the accounts facilitated Miller’s wire fraud scheme/unlawful

debt collection money laundering activity. Miller’s use of numerous financial institutions was

an effort to conceal and commingle illicit proceeds consisting of unlawful debt collection

revenue amongst small amounts of legally sourced roofing income (and sometimes no legally

sourced income). This scheme transmitted large amounts of SUA proceeds obtained from

debt collection victims through third-party payment processing/merchant accounts to




       5
        $1,050,285.40 is a fractional part of the $2,798,279.15 aggregate total described in
paragraphs 87 and 88.

                                                  44
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 45 of 51




Miller’s various bank accounts. The SUA proceeds were then withdrawn from the accounts’

large sums over short periods of time.


       90.       From May 7, 2019 to the May 7, 2020 (defendant currency seizure date), all of

Miller’s bank accounts herein collectively liquidated a total of approximately $565,357.39 of

traceable SUA proceeds. This total does not include frequent debit card/point of sale

transactions by Miller for personal expenses from these accounts containing SUA proceeds.

The $565,357.39 in SUA proceeds were liquidated as follows:


             •   $150,338.58 in cash withdrawals;

             •   $36,413.81 in checks payable to Miller or “cash;”

             •   $378,605 in checks collectively paid out to Associate(s) 1, 2, 3 and 4, all of
                 whom were involved in Miller’s scheme operating under Miller’s control.



       91.       The liquidated total of $565,357.39 in traceable SUA proceeds does not include

SUA proceeds routed through Miller’s accounts prior to May 7, 2019. It is known that Miller

has been engaging in this wire fraud/money laundering scheme since at least September 2017.

Financial and bank record analysis revealed that the scheme by Miller received and withdrew

SUA proceeds from his accounts in amounts that well exceeded the $90,385 seized from a

closet on May 7, 2020. Miller and Associates knowingly defrauded victims under duress,

who made payments to third-party payment processors who then deposited the SUA proceeds

into the banking system. Over time, Miller and Associates liquidated approximately


                                                    45
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 46 of 51




$2,798,278.15 of traceable SUA proceeds, part of which is believed to be the defendant

currency seized on May 7, 2020.


       92.    From approximately February 7, 2020 to the May 7, 2020 seizure date of the

defendant currency (three months prior to the seizure), Miller’s bank accounts collectively

liquidated a total of approximately $138,422.43 of traceable SUA proceeds.


       93.    Banking records revealed that from May 7, 2019 to October 31, 2019, only

approximately $75,455.27 in roofing income was deposited in the form of checks from

Miller’s roofing or construction activity. There were no apparent deposits of roofing income

into Miller’s accounts from November 1, 2019 to May 7, 2020. In the 12 months of banking

activity through all Miller’s construction/roofing accounts prior to May 7, 2020 (seizure

date), roofing proceeds credited to these accounts represented only approximately 7.2% of the

total deposits/income.



                              FOR A FIRST CAUSE OF ACTION

       94.    The allegations contained in paragraphs 1 through 93 are re-alleged and

incorporated herein by reference.



       95.    Pursuant to Title 18, United States Code, Section 981(a)(1)(C), civil forfeiture

is available for any property, real or personal, which constitutes or is derived from proceeds



                                                 46
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 47 of 51




traceable to a violation of any “specified unlawful activity,” defined in Title 18, United States

Code, Section 1956(c)(7).



       96.    The definition of “specified unlawful activity” in Title 18, United States Code,

Section 1956(c)(7) incorporates the definitions contained in Title 18, United States Code,

Section 1961(1)(B), which includes Title 18, United States Code, Section 1343 (wire fraud)

and Title 18, United States Code, Section 1349 (conspiracy to commit wire fraud).



       97.    The HSI investigation has revealed that individuals were coerced to make

payments under the belief that there was a debt owed, or that a debt already paid was still

owing (at a higher amount), and that criminal charges or arrest would follow if payment was

not received. Such transactions were facilitated by Miller and/or his employees prompting

victims to make immediate payments via credit card or debit card transactions. Those monies

were then transferred from merchant accounts to businesses operated by Miller.



       98.    Based upon the foregoing, there is cause to believe that the defendant currency

is subject to seizure and forfeiture pursuant to Title 18, United States Code, Section

981(a)(1)(C) in that the defendant currency constitutes, or is derived from proceeds traceable

to Title 18, United States Code, Section 1343 and Title 18, United States Code, Section 1349.




                                                   47
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 48 of 51




                              FOR A SECOND CAUSE OF ACTION



       99.    The allegations contained in paragraphs 1 through 93 are re-alleged and

incorporated herein by reference.



       100.   Pursuant to Title 18, United States Code, Section 981(a)(1)(A), civil forfeiture

is available for any property, real or personal, involved in a transaction or attempted

transaction in violation of Title 18, United States Code, Section 1957, or any property

traceable to such property.



       101.   The HSI investigation has revealed and bank records indicated that Miller is

the signatory on several accounts which show 316 Hamilton Boulevard, Kenmore, New York

as Miller’s address and these accounts are believed to have funneled the SUA proceeds to

Miller. Further, upon execution of the search and seizure warrant, the currency was found

wrapped in rubber bands, with J.C. admitting that the currency was being stored for Miller.



       102.   By reason of the foregoing, there is cause to believe that the defendant currency,

is subject to seizure and forfeiture pursuant to Title 18, United States Code, Section

981(a)(1)(A) in that the defendant currency was involved in a transaction in violation of Title




                                                  48
        Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 49 of 51




18, United States Code, Section 1957 (monetary transactions in property derived from certain

unlawful activity), or as currency traceable to such property.




                          REQUEST FOR JUDICIAL PROCEEDINGS


       103.   On or about July 14, 2020, Mark Miller, through his attorney, Cheryl Meyers

Buth, Esq., submitted a claim to the defendant currency to halt the administrative forfeiture

proceedings and for institution of judicial forfeiture proceedings.




                         CONCLUSION AND REQUEST FOR RELIEF


       104.   Based upon the foregoing, there is cause to believe that the defendant currency

is subject to seizure and forfeiture pursuant to: (1) Title 18, United States Code, Section

981(a)(1)(C) in that the defendant currency constitutes, or is derived from proceeds traceable

to Title 18, United States Code, Sections 1343 and 1349; and (2) pursuant to Title 18, United

States Code, Section 981(a)(1)(A) in that the defendant currency is property involved in a

money laundering transaction and/or is property traceable to such property.




                                                  49
 Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 50 of 51




WHEREFORE, the plaintiff requests the following relief:


 (a)      that an Arrest Warrant in rem be issued for the defendant currency;
 (b)      that notice of this action be given to all persons known or thought to have an
          interest in or right against the currency;

 (c)      that judgment be entered declaring the defendant currency be forfeited and
          condemned to the United States of America for disposition in accordance
          with law; and

(d)      that the plaintiff be awarded its costs and disbursements in this action and for
         such other and further relief as this court deems proper and just.


       DATED: Buffalo, New York, April 1, 2021.


                                      JAMES P. KENNEDY, JR.
                                      United States Attorney
                                      Western District of New York


                               BY:    s/MARY CLARE KANE
                                      Assistant United States Attorney
                                      138 Delaware Avenue
                                      Buffalo, New York 14202
                                      (716) 843-5809
                                      mary.kane@usdoj.gov




                                            50
         Case 1:21-cv-00459-CCR Document 1 Filed 04/01/21 Page 51 of 51




STATE OF NEW YORK)
COUNTY OF ERIE     ss
CITY OF BUFFALO    )


         THOMAS W. MOZG, being duly sworn, deposes and says:


        I am a Task Force Officer with the United States Immigration and Customs

Enforcement, Homeland Security Investigations within the Department of Homeland

Security. I am the agent assigned to the forfeiture case against $90,385 in United States

currency on behalf of the United States of America. The facts alleged in the Complaint for

Forfeiture are true to the best of my knowledge and belief based upon information officially

furnished to me by the officials of the Department of Homeland Security, and provided to the

officials of the United States Department of Justice, United States Attorney’s Office.




                                                  s/Thomas W. Mozg
                                                  Homeland Security and Immigration
                                                  Task Force Officer

Subscribed and sworn to before
me this 1st day of April, 2021.

s/Cheryl LoTempio
      Notary Public

Cheryl LoTempio
Notary Public, State of New York
Qualified in Erie County
Commission Expires 6/20/2022




                                                 51
